Citation Nr: 1718275	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-34 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected idiopathic complex partial seizure disorder.

2.  Entitlement to an increased rating for service-connected migraine headaches, evaluated as 10 percent disabling prior to March 11, 2011, and 30 percent disabling from March 11, 2011.

3.  Entitlement to an increased rating in excess of 10 percent for service-connected lumbosacral strain with degenerative disc disease.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971 and from March 1975 to May 1993..

These matters are before the Board of Veterans' Appeals (Board) from January 2010 and July 2012 rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs). 

The appellant was scheduled for a Board videoconference hearing in April 2017; however, he failed to report to the hearing and did not request that the hearing be rescheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (d) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file. Virtual VA contains other documents irrelevant to the issues on appeal or duplicative of what is in VBMS.

The seizure and migraine headache issues of are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's service-connected idiopathic complex partial seizure disorder was manifested by no more than a confirmed diagnosis of epilepsy with a history of seizures controlled by medication.  At least one major seizure in the last two years or at least two minor seizures in the last six months were not shown.

2.  For the period prior to March 11, 2011, service-connected migraine headaches were manifested by no more than characteristic prostrating attacks averaging one in 2 months over the last several months.

3.  For the period beginning March 11, 2011, service-connected migraine headaches  have been manifested by no more than characteristic prostrating attacks occurring on an average once a month over last several months.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for idiopathic complex partial seizure disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.121, 4.124a, Diagnostic Codes 8910, 8911, 8914 (2016).

2.  The criteria for a rating in excess of 10 percent prior to March 11, 2011, and a rating in excess of 30 percent thereafter for service-connected migraine headaches have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met via an August 2009 letter, and the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have all been obtained.  The Veteran was also provided VA examinations, which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate service-connected seizures and headaches.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of these examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)..

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A.  Seizure Disorder

Epilepsy and seizures will be rated under the General Rating Formula for Major and Minor Epileptic Seizures (General Rating Formula).  38 C.F.R. § 4.124a, Diagnosis Codes 8910 and 8911.  Grand mal epilepsy is rated as major seizures, and petit mal epilepsy is rated as minor seizures.  Id.  A "major seizure" is characterized by a generalized tonic-clonic convulsion with unconsciousness.  A "minor seizure" consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type), or sudden loss of postural control (akinetic type).  Id. at Notes (1) and (2).

Similarly, psychomotor seizures will be rated under the General Rating Formula as "major seizures" when characterized by automatic states and/or generalized convulsions with unconsciousness.  Psychomotor seizures will be rated as "minor seizures" when characterized by brief transient episodes of random motor movements, hallucinations, perceptual illusions, abnormalities of thinking, memory or mood, or autonomic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8914.

Under the general formula for major and minor epileptic seizures, a 10 percent rating is warranted for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted for at least one major seizure in the last two years or at least two minor seizures in the last six months.  A 40 percent evaluation is warranted at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly.  A 60 percent rating is warranted for a seizure disorder averaging at least 1 major seizure in 4 months over the last year or 9-10 minor seizures per week.  An 80 percent evaluation is to be assigned when averaging at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  A 100 percent rating requires the Veteran average at least 1 major seizure per month over the last year.  38 C.F.R. § 4.124a.  In the presence of major and minor seizures, the predominating type is rated, and there is no distinction between diurnal and nocturnal major seizures.  Id.  

Competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted to establish the frequency of seizures or epileptic attacks.  The frequency of seizures should be ascertained under the ordinary conditions of life (while not hospitalized).  38 C.F.R. § 4.121.

In June 2009, the Veteran submitted a claim for an increased (greater than 10 percent) rating for his service-connected seizure disability.  He stated that the recently increased the dosage of the medication used to control his seizures.

An August 2009 VA examination report notes the Veteran's history of seizures since service.  Currently, he had three to four seizures per year; his most recent seizure was two weeks earlier.  He described seizures of the tongue (with twitching and jerking of the tongue).  He reported working full time as a lift truck operator.  

VA treatment records dated in 2009 note that that the Veteran was taking seizure medication.  October 2009 treatment records note that the Veteran had not had any seizures during the past year while taking medication.  His seizure disorder was considered stable on medication and he was able to engage in his usual daily activities without side effects to the medication.  

A January 2010 VA EEG was abnormal in the awake state, revealing "evidence of a focal and generalized disturbance of cortical activity manifested by recurrent instances of prolonged epileptiform activity which is generalized but with frontal predominance."  The examiner concluded that these findings were "most consistent with posttraumatic partial complex epilepsy."

In a February 2010 Notice of Disagreement, the Veteran stated that his medication had been increased to control daytime seizures; however, a January 2010 sleep study revealed that he still had petit mal seizures in his sleep.  In an August 2010 VA Form 9, the Veteran stated that he continued to have "minor/small" seizures two to three times per month, even with increased medication. 

A March 2011 VA examination report notes the Veteran's complaint of seizures since service.  The Veteran reported that he had a grand mal seizure about 10 year ago.  Currently, he had minor seizures, described as jerking and twitching movements on his tongue.  He reported being on medications for the seizures; the seizures were controlled.  He stated that he had not worked since December 2010.  He quit for various reasons, including the pressure at work and his small seizures.

A June 2013 VA primary care clinic note states that the Veteran had not had a seizure in many years.  VA neurology clinic records dated in April 2014, August 2014, October 2014, April 2016 and July 2016 note that the Veteran had no recent seizures.  These seizures were under control on medication.

A September 2016 VA seizure disorders examination report notes the Veteran's history of idiopathic complex partial seizures since 1985.  The Veteran reported that he had not had a seizure for at least seven years.  He was stable on Tegretol.  The Veteran further reported that he had a history of minor seizures as well.  He indicated that he had no major or minor seizures during the past two months.  The examiner noted that an April 2016 CT scan showed no significant findings.  The examiner further noted that the Veteran was able to drive and his seizure disorder did not impact his ability to work.

An October 2016 VA neurology clinic note states that the Veteran had no recent seizures.

Based on a review of the above evidence, the Board concludes that entitlement to a disability evaluation in excess of 10 percent idiopathic complex partial seizure disorder is not warranted at any time during the appeal period.  In order to receive the next higher 20 percent evaluation, the Veteran must have at least one major seizure in the last two years or at least two minor seizures in the last six months.  See 38 C.F.R. § 4.124a.  However, the medical evidence does not show this level of disability.  In this regard, all the medical evidence dated from 2009 to 2016 notes no findings of major seizures; the Veteran does not argue differently.  As for minor seizures, the Board recognizes that the Veteran has indicated that his condition is manifested by twitching and jerking of the tongue.  His lay statements, observations and testimony may be considered competent evidence with respect to the frequency of convulsive and immediate post-convulsive characteristics of minor seizures.  Nevertheless, the Board considers it significant that, while the Veteran has been assessed with a seizure disorder, the record does not show that a physician has verified or affirmed any actual seizure for the period from June 2009 to the present. On the contrary, the medical evidence noted above states that the Veteran's seizures have been controlled by medication. Thus, the Board is unable to conclude that the episodes described by the Veteran fall within the category or purview of minor seizures warranting a rating higher than 10 percent under the Rating Schedule.  See 38 C.F.R. §§ 4.121, 4.124a, Diagnostic Code 8911, Notes (1), (2).  

As described, a schedular rating in excess of 10 percent is not warranted for this matter.

B.  Migraine Headaches

Migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  Id.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999), in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In June 2009, the Veteran submitted a claim for an increased (greater than 10 percent) rating for his service-connected headache disability.  He stated that his headaches had gotten worse in both severity and frequency; he had experienced three headaches in the past 10 days.

An October 2009 VA examination report notes the Veteran's complaints of migraines of approximately seven times per year.  He described these as being a sharp pain in the forehead or in the left retro orbital area, severe in nature, and associated with photophobia.  They improved with sleep.  The examiner diagnosed headaches tension type with migraine headaches occurring infrequently 

VA treatment records dated from 2009 through 2010 note the Veteran's ongoing treatment of headaches.  The records show chronic headaches that last about six hours, sometimes accompanied by phonophobia and photophobia.  These headaches were treated with oral medication.  A January 2010 neurology consult report notes the Veteran's complaints of daily headaches, sometimes bifrontal temporal headaches and sometimes occipital headaches.  He described these headaches as aching and throbbing, graded from 2-8 on a scale of 1-10.  He took sumatriptan as needed once in a while.  Sometimes he took an extra dose at the onset of the headache before sleeping it off.  On a Gulf War examination in November 2009, the Veteran denied any current headache.

In a February 2010 Notice of Disagreement, the Veteran stated that he still experienced three, eight-hour headaches per month, even when taking medication.  

A June 28, 2010, VA treatment record notes that the Veteran denied any headache.  A July 12, 2010, VA outpatient treatment record notes various complaints, including a "slight" headache.  A July 19, 2010, VA treatment record notes that the Veteran complained of a "migraine" with pain at 8/10.  

In an August 2010 VA Form 9, the Veteran reported having headaches, on average, four times per month.

A March 2011 VA examination report notes the Veteran's complaints of an increase in the frequency of his headaches since his last examination.  Currently, he experienced headaches 25 days per month.  These headaches were located in the frontal and occipital areas of the head and the pain level varied from 3 to 7 to 10/10.  The duration was constant with nausea and vomiting sometimes.  He complained of photosensitivity and phonosensitivity.  The Veteran reported that his headaches were prostrating in nature for about five to six hours per day, 15 days per month.  He also reported that he missed four to five days of work per month because of these headaches.   The veteran also noted that he had retired for various reasons, to include work pressure, headaches and seizures.

An August 2011 VA neurology follow up record notes that the Veteran's complaints of headaches 15 days per month were resolved.  

A November 2012 rating decision awarded an increased 30 percent rating for migraine headaches, effective March 11, 2011.

VA treatment records dated from 2012 to 2016 note the Veteran's ongoing complaints of headaches.  In October 2014,  the Veteran reported that his headaches were variable in frequency and duration.  They could be daily, dull, aching, pressure-type headache.  Other times they could be throbbing with nausea and sensitivity to light and sound.  He went through acupuncture without any significant improvement.  In April 2016, the Veteran denied daily headaches.  He reported migraines about two or three times per month.  These migraines were without aura.

A September 2016 VA examination report notes the Veteran's long and active headache condition.  He reported a combination of migraine and non-migraine headaches.  With migraines he had sunlight sensitivity and eye watering.  Lying down for three hours usually stopped the migraine.  Non-migraine headaches were described as more chronic and of a less acute nature.  These had no accompanying eye changes.  The Veteran was taking Topiramate; he would take an additional dose when acutely symptomatic.  His headache symptoms included: pulsating or throbbing head pain on both sides of the head that lasted less than on day.  He stated that this pain worsens with physical activity, sensitivity to light, changes in vision (such as scotoma, flashes of light, tunnel vision).  He also reported prostrating attacks, once per month.  These HA's would stop him from going out. Would need to rest for up to 3 hours during severe attacks.

An October 2016 VA outpatient treatment record notes that the Veteran reported having three migraines in the past four months.

For the period prior to March 11, 2011, the Veteran's service-connected migraine headaches were manifested by symptoms no greater than headaches less frequent than one in 2 months and without characteristic prostrating attacks.  While the Veteran complained of chronic headaches, the Veteran's treatment records failed to show any evidence that his headaches were prostrating.  Additionally, the Veteran did not indicate that his headaches were characterized by any additional symptoms, such as blurred vision, sensitivity to light, nausea, or vomiting for this period.  Thus, the Board finds that a rating in excess of 10 percent for the period prior to March 11, 2011, is not warranted.

For the period beginning March 11, 2011, the Veteran's symptoms do not meet the criteria for a rating in excess of 30 percent at any point.  Throughout the time period on appeal, he has demonstrated characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent disability rating cannot be awarded without evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  On one occasion during the time period on appeal, the Veteran had reported migraine headaches more than once a month.  See March 2011 VA examination report.  However, while this examination report lists complaints of prostrating headaches occurring 15 days per month, the headaches reportedly did not last the entire day (rather five to six hours) and did not cause him to miss work every time (rather four or five times).  Additionally, there is no evidence of severe economic inadaptability due solely to migraines.  Accordingly, the Board finds that the Veteran's impairment due to migraine headaches for the period beginning March 11, 2011, is more consistent with a 30 percent rating and that the level of disability contemplated under Diagnostic Code 8100 to support the assignment of a 50 percent or rating or higher is absent.

The Board has carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign higher disability ratings for his service-connected migraine headaches.  The level of disability shown is encompassed by the staged ratings assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher ratings are not warranted for this disability.



C.  Extra-Schedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321 (b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's seizure disorder or migraine headaches are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for service-connected seizure disorder or migraine headaches are inadequate.  The Veteran's symptoms of prostrating headaches and a history of seizures controlled with medication are expressly contemplated by the rating criteria.  As such, the Board concludes that referral for extra-schedular consideration is not warranted here. 

In addition, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321 (b)(1) is not warranted in this case.


ORDER

An increased rating in excess of 10 percent for service-connected idiopathic complex partial seizure disorder is denied.

An increased rating for service-connected migraine headaches, evaluated as 10 percent disabling prior to March 11, 2011, and 30 percent disabling from March 11, 2011, is denied.


REMAND

Lumbosacral Strain with Degenerative Disc Disease

Unfortunately, further development of the issue of an increased evaluation for service-connected lumbosacral strain with degenerative disc disease is required.  In this case, the Veteran was most recently provided a VA examination of this disability in 2016.  The Board finds this examination (and previous examinations) to be inadequate for rating purposes.  Although the VA examiner noted range of motion findings for the spine, it is not clear whether this was active or passive range of motion, in weight bearing or nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must, wherever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint).

TDIU

As the increased rating issue being remanded is inextricably intertwined with the issue of entitlement to a TDIU, it must be adjudicated prior to further consideration of the TDIU issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain a VA examinations to evaluate the current severity of the Veteran's service-connected lumbosacral strain with degenerative disc disease.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examination must be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to the disability.  Ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the lumbar spine must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner must also address the impact of the Veteran's service-connected low back disability on his ability to work.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims.  If either claim is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


